OPINION — AG — ** COURT CLERK — COURT FUND — PAYMENTS ** THE COURT CLERK OF ADAIR COUNTY IS 'NOT' AUTHORIZED BY HOUSE BILL NO. 1030 TO ISSUE VOUCHERS ON THE COURT FUND OF SAID COUNTY IN PAYMENT OF CLAIMS FOR SPECIFIED PORTIONS OF THE SALARIES OF COUNTY OFFICERS, DEPUTIES AND EMPLOYEES OF ADAIR COUNTY, AS SET FORTH IN SAID BILL, AND THIS IS TRUE WHETHER OR NOT APPROPRIATION ARE MADE BY THE COUNTY EXCISE BOARD TO PAY THE SAME. (PAYMENT OF SALARIES, COUNTY, CLAIMS, COMPENSATION, VOUCHERS) CITE: 19 O.S. 179.1 [19-179.1], 62 O.S. 323 [62-323], ARTICLE V, SECTION 32, ARTICLE V, SECTION 59 (FRED HANSEN)